The first and second assignments of error are directed to special charges given to the jury at the request of appellee in respect to assumed risk and contributory negligence. The objection is that the special charges are repetitions of the general charge upon those subjects, and the effect is to emphasize the defense. It is not believed that the giving of the charges was such error as to require a reversal of this case. Rule 62a (149 S.W. x).
The special charge complained of in the third assignment of error is not, it is thought, affirmatively erroneous.
The two paragraphs of the court's charge complained of in the fourth and fifth assignments of error are not, in view of the grounds relied on by appellant for recovery, affirmatively erroneous. The portion of the charge complained of authorized a verdict for the defendant upon the finding of the jury that the condition of the footboard and the hose was not occasioned by the negligence of the company in failing to inspect and repair the footboard and hose, one or both. One of the two distinct grounds of alleged negligence was that defendant "allowed said hose to become and remain out of repair," and "in allowing said foot or running board to get in bad repair as aforesaid." The jury might reasonably understand from the language of the instruction that the court was directing them to measure their finding in respect only to the particular ground of allowing the two instrumentalities to become and remain out of repair, and not "to failure to furnish," in the first instance, "reasonably safe instrumentalities." It is concluded that the objection does not justify a reversal of this case. Rule 62a.
Judgment affirmed.